                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
                  v.                   )     Criminal No. 2019-52
                                       )
AKIL ERICKSON, MIKIEL ROBIN,           )
                                       )
                  Defendants.          )
                                       )


ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Yohana M. Manning
St. Croix, U.S.V.I.
     For Akil Erickson,

Richard Coughlin, FPD
Kia Daniel Sears, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Mikiel Robin.


                               AMENDED ORDER1

GÓMEZ, J.

      Before the Court is the Information in Criminal Case Number

2019-52.




1 The original order contained a scrivener’s error. This amended order
corrects that error.
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 2

                     I. FACTUAL AND PROCEDURAL HISTORY

      The United States’s journey that led to the most recent

charging document against Akil Erickson (“Erickson”) and Mikiel

Robin (“Robin”) is long and tortured.

      On October 8, 2018, Erickson and Robin traveled by ferry

from Tortola, British Virgin Islands, to St. Thomas, U.S. Virgin

Islands. Upon arrival in St. Thomas, Erickson and Robin were

subjected to inspection by Customs and Border Patrol (“CBP”).

During that inspection, neither Erickson nor Robin declared to

CBP that either was carrying over $10,000. A search of

Erickson’s luggage uncovered approximately $50,000. Thereafter,

Erickson was arrested.

      On October 9, 2019, Robin attempted to take a flight from

St. Thomas to the U.S. mainland. During the course of an

inspection at Cyril E. King International Airport by CBP, Robin

failed to declare that he was carrying over $10,000. A search of

Robin’s luggage uncovered approximately $38,000. Thereafter,

Robin was arrested. (The events and conduct leading to the

October 8, 2018, arrest of Erickson and the October 9, 2018,

arrest of Robin are referred to herein as the “October

Matters.”) On October 9, 2018, and October 10, 2018, the United

States filed two separate complaints related to the arrests of

Erickson and Robin.
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 3

      The first complaint charged Erickson with (1) bulk cash

smuggling on October 8, 2018, in violation of 31 U.S.C. § 5332;

and (2) making false statements on October 8, 2018, in violation

of 18 U.S.C. § 1001. The second complaint charged Robin with (1)

bulk cash smuggling on October 8, 2018; and (2) making false

statements on October 9, 2018.

      Thereafter, on November 8, 2018, the United States filed

two separate informations that stemmed from the Erickson and

Robin complaints. The first information, which was filed in

Criminal Case Number 2018-54, charged Erickson with a single

count of bulk cash smuggling on October 8, 2018. The second

information, which was filed in Criminal Case Number 2018-55,

charged Robin with a single count of bulk cash smuggling on

October 8, 2018.

      On December 6, 2018, each of the matters related to the

criminal conduct of Robin and Erickson on or about October 8,

2018, and October 9, 2018--the October Matters--were presented

to a grand jury. As a consequence, the Grand Jury returned two

separate indictments. The first indictment in Criminal Case

Number 2018-54 charged Erickson with one count of bulk cash

smuggling on or about October 8, 2018, and one count of making

false statements on or about October 8, 2018. The second

indictment in Criminal Case Number 2018-55 charged Robin with
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 4

one count of bulk cash smuggling on or about October 8, 2018,

and one count of making false statements on or about October 8,

2018.

      After having presented the October Matters to the Grand

Jury, albeit separately with respect to Robin and Erickson, on

January 13, 2019, the United States unilaterally elected to file

an information in Criminal Case Number 2019-7 (the “First Joint

Charging Document” or the “19-7 Information”) charging Erickson

and Robin jointly with crimes related to the October Matters.

The 19-7 Information charged Erickson and Robin each with (1)

conspiring to launder money on or about October 8, 2018, in

violation of 18 U.S.C. § 1956; (2) bulk cash smuggling on

October 8, 2018; and (3) making false statements on October 8,

2018. After commencing Criminal Case Number 2019-7, the United

States filed motions in Criminal Case Numbers 2018-54 and 2018-

55 seeking to dismiss the respective indictments pending in

those cases. The Court subsequently granted both motions,

dismissed both indictments, and closed both cases.

      On April 18, 2019, the United States filed an amended

information in Criminal Case Number 2019-7 (the “Second Joint

Charging Document” or the “Amended 19-7 Information”). The

Amended 19-7 Information included the charges in the First Joint

Charging Document and added two charges against Erickson: (1)
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 5

conspiring to possess with intent to distribute marijuana in

violation of 21 U.S.C. §§ 841(a)(1) and 846(b)(1)(D); and (2)

bulk cash smuggling on September 28, 2018.

      On June 6, 2019, the Grand Jury returned an indictment in

Criminal Case Number 2019-7 (the “Third Joint Charging Document”

or the “19-7 Indictment”) that dropped the drug conspiracy

charge but otherwise replicated the Amended Information.

      On July 2, 2019, Robin moved to dismiss the 19-7 Indictment

for violation of the Speedy Trial Act. The United States

conceded that the Speedy Trial Act had been violated. The Court

granted Robin’s motion, dismissed the Indictment in Criminal

Case Number 19-7, and dismissed the case.

      After Criminal Case Number 19-7 was dismissed, the United

States filed an information in Criminal Case Number 19-52 (the

“Fourth Joint Charging Document” or the “19-52 Information”).

The 19-52 Information dropped the September 28, 2018, bulk cash

smuggling charge but otherwise mirrored the dismissed 19-7

Indictment. Indeed, the United States indicated as much during

two July 25, 2019, status conferences in Criminal Case Number

2019-52:

       COURT: But we have this document now that appears to
       be maybe about the seventh iteration of charges for
       the defendant and it doesn’t seem that the underlying
       transactions that give rise to the charge have
       changed. Am I missing something?
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 6

       UNITED STATES: No Judge.

First July 29, 2019, Status Conference in Crim. No. 2019-54 at

11:08:30 A.M.-11:08:54. A.M. (July 29, 2019).

        COURT: The Government had an information in the case
        that bore the number 19-7, is that correct?
        UNITED STATES: Bore the number 19-7, yes judge.
        COURT: Yes, alright. And then it had an amended
        information there as well, correct?
        UNITED STATES: I believe so, your honor.
        COURT: And then there was, again in the case that
        bore the designation 19-7, it had an Indictment,
        correct?

        UNITED STATES: Yes Judge.

        COURT: Alright. As I understand from our discussions
        earlier today, the case that bears the designation
        19-52 is one that is in all respects pretty much the
        same case as in 19-7, correct?

        UNITED STATES: Yes judge.

Second July 29, 2019, Status Conference in Crim. No. 2019-54 at

4:29:15 P.M.-4:30:11 P.M. (July 29, 2019).

      In the second July 29, 2019, status conference held in

Criminal Case Number 19-52, the United States conceded that

neither Erikson nor Robin had consented to being prosecuted by

information. The United States also conceded that it had never

sought leave from the Court to proceed by information and that

no judge of this Court had sua sponte granted such leave.

Concerned about the reversion of charging instruments from

indictment back to information, the Court ordered briefing on

this issue.
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 7

      In response, the United States again acknowledged “that it

did not obtain permission from the defendant” or “seek leave

from the court to proceed by information in Criminal [Case

Number] 2019-52.” See ECF No. 12 at 3. Also in that brief, the

United States “formally s[ought] leave of the court to proceed”

by information. Id. at 3-4. The United States asserted that

“[t]he information filed in [C]riminal [Case Number] 2019-52 is

an interim measure until the sitting of the August 1, 2019,

Grand Jury. It assures the presence of defendant Robin, a

British Virgin Islands citizen, currently detained and regarded

as a risk of flight.” Id. at 4.

      On July 30, 2019, Robin moved to dismiss the Fourth Joint

Charging Document with prejudice for (1) violating the

defendant’s speedy trial rights; and (2) violating 48 U.S.C. §

1614(b).

                               II.   DISCUSSION

      The Fifth Amendment of the United States Constitution

guarantees that “[n]o person shall be held to answer for a

capital, or otherwise infamous crime, unless on a presentment or

indictment of a Grand Jury.” U.S. Const. amend. V. The grand

jury determines whether there is probable cause to believe that

a crime has been committed, protecting citizens from baseless

prosecutions. See United States v. R. Enters., Inc., 498 U.S.
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 8

292, 297–98 (1991) (explaining that the Grand Jury's “task is to

conduct an ex parte investigation to determine whether or not

there is probable cause to prosecute a particular defendant”);

In re Grand Jury, 286 F.3d 153, 159 (3d Cir. 2002) (“The grand

jury belongs to no branch of the institutional Government,

serving as a kind of buffer or referee between the Government

and the people.”).

      “In the unincorporated Territory of the Virgin Islands the

requirement of the Fifth Amendment for indictment of a grand

jury is not applicable . . . .” Gov't of the V.I. v. Dowling,

633 F.2d 660, 667 (3d Cir. 1980); see also United States v.

Ntreh, 279 F.3d 255, 256 (3d Cir. 2002) (“[R]esidents of the

Virgin Islands have no constitutional right to indictment by a

grand jury.”); Rivera v. Gov't of the V.I., 375 F.2d 988, 991

(3d Cir. 1967) (“[T]he right of presentment by grand jury is

merely a remedial right which is not among the fundamental

rights which Congress in legislating for a territory not

incorporated into the United States, such as the Virgin Islands,

must secure to its inhabitants.”).

      Rather, the Revised Organic Act of 1954 provides that in

the Virgin Islands,

        all offenses against the laws of the United States
        and the laws of the Virgin Islands which are
        prosecuted in the district court . . . may be had by
        indictment by grand jury or by information, and that
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 9

        all offenses against the laws of the Virgin Islands
        which are prosecuted in the district court pursuant
        to section 1612(b) of this title or in the courts
        established by local law shall continue to be
        prosecuted by information, except such as may be
        required by local law to be prosecuted by indictment
        by grand jury.

48 U.S.C. § 1561; see also Fed. R. Crim. P. 1(a)(3)(c)

(providing that the Federal Rules of Criminal Procedure “govern

the procedure in all criminal cases in . . . the district court

of the Virgin Islands, except that the prosecution of offenses

in that court must be by indictment or information as otherwise

provided by law”). No such local law requiring any Territorial

crimes to be prosecuted by indictment has been enacted.

Accordingly, federal and territorial crimes may be charged by

either information or indictment in the District Court of the

Virgin Islands. See Rivera v. Gov't of the Virgin Islands, 375

F.2d 988 (3d Cir. 1967) (explaining that “it is settled” that

the Fifth Amendment right to a grand jury indictment does not

govern a prosecution for offenses against the Virgin Islands

“without Congressional approval”); Ntreh, 279 F.3d at 259)

(“[W]e hold that the United States of America may prosecute a

federal felony offense in the District Court of the Virgin

Islands by information.”).

      Notwithstanding the option to proceed either by information

or indictment, 48 U.S.C. § 1614(b) (“Section 1614(b)”) places a
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 10

significant limitation on the government’s discretion if the

United States elects to charge a defendant by indictment.

Indeed, Section 1614(b) commands that

        an offense which has been investigated by or
        presented to a grand jury may be prosecuted by
        information only by leave of court or with the
        consent of the defendant.

48 U.S.C. § 1614(b). Interpreting this provision, the Third

Circuit has explained that “once a case has been presented to a

grand jury, the case may be prosecuted by information only by

leave of court or with the defendant's consent.” United States

v. Ntreh, 279 F.3d 255 (3d Cir. 2002).

      Here, the offenses that Erickson and Robin are charged with

in the Fourth Joint Charging Document arise out of the October

Matters. The October Matters were first presented to the Grand

Jury on December 6, 2018. That presentment followed two

individual informations. Significantly, it preceded two joint

informations--each of which arose out of the October Matters.

That progression--beginning with the First Joint Charging

Document and continuing through the Second and Fourth Joint

Charging Document--is problematic as the United States may only

prosecute the offenses in the Fourth Joint Charging Document by

information with the consent of Erickson and Robin or with leave
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 11

of Court.2 However, neither Robin nor Erickson have given such

consent. In fact, Robin and Erickson are each strongly opposed

to proceeding by information.

`     As to leave to proceed by information, no such leave was

granted with respect to the First or Second Joint Charging

Document. To the extent the Government now seeks such leave with

respect to the Fourth Joint Charging Document, the Court notes

that Section 1614 does not elaborate on what standard the

district court should apply when considering whether to grant

such leave after a matter has been presented to a grand jury.

The Court is also aware of no court that has examined this

issue.

      Even so, the Court, exercising its discretion, finds the

Government’s request at this stage troubling. To begin, the same

underlying conduct giving rise to charges in Criminal Case

Numbers 2018-54 and 2018-55 serves as the basis for current

charges. There is no material difference between the Third Joint

Charging Document and the Fourth Joint Charging Document. The

Fourth Joint Charging Document adds no new information. Finally,

the series of charging documents since Erickson and Robin were

first jointly charged appear to evolve in a way that suggests



2 That limitation also applies to the First and Second Joint Charging
Document.
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 12

purposeful manipulation of the Speedy Trial Act and do not

reflect a legitimate purpose.

      Moreover, Section 1614(b) was passed on October 5, 1984.

See Pub. L. 98-454, Title VII, Section 701, 98 Stat. 1732. The

Senate added this provision to a bill passed by the House.

Explaining this amendment before it was passed, Senator Weicker

read into the record an analysis explaining that the purpose of

adding Section 1614(b) was to authorize prosecution via

indictment. In 1981, the Third Circuit had “held that existing

law preclude[d] the impaneling [of] federal grand jury for the

investigation of violations of federal laws in the Virgin

Islands.” See Cong. R. S. 23788 (Aug. 10, 1984) (citing United

States v. Christian, 660 F.2d 892 (3d Cir. 1981)); see also

Cong. Rec. H. 25474 (Sept. 14, 1984) (reading analysis during

House hearing on Senate amendments). The amendment was offered

to authorize this practice. The analysis explained that the

provision limiting the use of an information after an offense

was presented to the grand jury was intended to ensure that

“once a matter has been before a grand jury it may be prosecuted

by information only by leave of court or with the consent of the

defendant.” See Cong. R. S. 23788 (Aug. 10, 1984); see also

Cong. Rec. H. 25475 (Sept. 14, 1984) (reading   analysis during

House hearing on Senate amendments).
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 13

      “Having chosen to utilize the indictment process, fair

dealing would require that the government assume the burdens as

well as the benefits.” United States v. Goldstein, 502 F.2d 526,

531 (3d Cir. 1974). In light of the letter and spirit of the

limitation imposed by Section 1614(b), the Court believes that

the appropriate standard for determining whether to grant leave

to proceed by information after having presented a matter to the

Grand Jury should require more than a mere claim that the matter

could not be presented to the Grand Jury.

      Under any possible standard, leave to proceed by

information requires, at the least, a legitimate reason for

doing so. Here, the United States requests to proceed by

information because the United States does not plan to have the

Grand Jury sit until August 1, 2019. That reason is hardly

convincing as the Grand Jury, after being empaneled, sits at the

discretion of the United States. Moreover, the Third Joint

Charging Document, as the United States acknowledges, is

virtually identical to the Fourth. It is difficult to conceive

how the Grand Jury would supersede the Third Joint Charging

Document with an identical succeeding indictment. Finally, to

the extent that the United States asserts that allowing

prosecution by information in the interim “assures the presence

of defendant Robin, a British Virgin Islands citizen, currently
United States v. Erickson, et al.
Criminal No. 2019-52
Order
Page 14

detained and regarded as a flight risk,” see Crim Case No. 2019-

52, ECF No. 14 at 4; the United States fails to provide a reason

why it wishes to proceed against Erickson via information.

      It appears that the United States wishes to proceed by

information to avoid the consequences of its Speedy Trial

violation in Criminal Case Number 2019-7. In any event, allowing

leave to proceed by information following the dismissal of an

indictment for speedy trial violations would undermine the

salutary purposes of the Speedy Trial Act. Additionally, it

would render meaningless the clear dictate of Congress if

proceeding by information after indictment was permissible on so

unconvincing a record.

      The premises considered, it is hereby

      ORDERED that the Information filed on July 24, 2019, in

Criminal Case Number 2019-52 is DISMISSED; and it is further

      ORDERED that Mikiel Robin’s motion to dismiss docketed at

ECF Number 18 is MOOT.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
